ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Pond Constructors, Inc.                        ) ASBCA Nos. 62046, 62107, 62108
                                               )
Under Contract No. W912DY-13-G-0004            )

APPEARANCES FOR THE APPELLANT:                    Garrett E. Miller, Esq.
                                                  Philip E. Beck, Esq.
                                                  Parker Lewton, Esq.
                                                   Smith, Currie & Hancock LLP
                                                   Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Michael L. Graves, Jr., Esq.
                                                  Margaret P. Simmons, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Huntsville

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: February 9, 2021



                                               TIMOTHY P. MCILMAIL
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62046, 62107, 62108, Appeals of
Pond Constructors, Inc., rendered in conformance with the Board’s Charter.

      Dated: February 10, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals